  Case 16-13106         Doc 27     Filed 04/03/19 Entered 04/03/19 10:51:28              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-13106
         KENNETH J LOPEZ
         REBECCA CANDACE VILLARREAL
                Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/18/2016.

         2) The plan was confirmed on 06/07/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 02/12/2019.

         6) Number of months from filing to last payment: 32.

         7) Number of months case was pending: 36.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-13106        Doc 27       Filed 04/03/19 Entered 04/03/19 10:51:28                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $12,852.00
       Less amount refunded to debtor                             $25.15

NET RECEIPTS:                                                                                   $12,826.85


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $562.93
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,562.93

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ALL STATE INSURANCE              Unsecured         125.00           NA              NA            0.00       0.00
CARMAX AUTO FINANCE              Secured        5,161.00            NA         4,887.89      4,887.89     884.54
Choice Recovery                  Unsecured         257.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         500.00        146.40          146.40          17.97       0.00
COMMONWEALTH EDISON              Unsecured         462.00           NA              NA            0.00       0.00
DISH NETWORK                     Unsecured         388.00           NA              NA            0.00       0.00
DISNEY MOVIE CLUB                Unsecured         100.00           NA              NA            0.00       0.00
EVINE LIVE                       Unsecured          10.00           NA              NA            0.00       0.00
Full Circle Financial Services   Unsecured         200.00           NA              NA            0.00       0.00
GOOD HOUSEKEEPING                Unsecured          10.00           NA              NA            0.00       0.00
IL DEPT OF HUMAN SERVICES        Unsecured         900.00        875.00          875.00        129.00        0.00
ILLINOIS BELL TELEPHONE CO       Unsecured         250.00        572.03          572.03          91.38       0.00
ILLINOIS COLLECTION SERV         Unsecured          80.00           NA              NA            0.00       0.00
ILLINOIS COLLECTION SERV         Unsecured         110.00           NA              NA            0.00       0.00
ILLINOIS COLLECTION SERV         Unsecured         113.00           NA              NA            0.00       0.00
ILLINOIS COLLECTION SERV         Unsecured         140.00           NA              NA            0.00       0.00
ILLINOIS COLLECTION SERV         Unsecured         202.00           NA              NA            0.00       0.00
ILLINOIS COLLECTION SERV         Unsecured         432.00           NA              NA            0.00       0.00
ILLINOIS COLLECTION SERV         Unsecured         436.00           NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         483.00        483.77          483.77          77.28       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         627.00        627.21          627.21          92.47       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      1,050.00            NA              NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         502.00        502.20          502.20          80.23       0.00
PRA RECEIVABLES MGMT             Unsecured         533.00        533.30          533.30          85.19       0.00
PUBLISHERS CLEARING HOUSE        Unsecured          50.00           NA              NA            0.00       0.00
SPRINT                           Unsecured         482.00           NA              NA            0.00       0.00
SPRINT                           Unsecured         309.00           NA              NA            0.00       0.00
US DEPT OF EDUCATION             Unsecured            NA     12,006.03        12,006.03      1,917.97        0.00
VERIZON WIRELESS                 Unsecured          75.00           NA              NA            0.00       0.00
zavala einternists, SC           Unsecured         900.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-13106         Doc 27      Filed 04/03/19 Entered 04/03/19 10:51:28                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $4,887.89          $4,887.89           $884.54
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $4,887.89          $4,887.89           $884.54

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $15,745.94          $2,491.49              $0.00


Disbursements:

         Expenses of Administration                             $4,562.93
         Disbursements to Creditors                             $8,263.92

TOTAL DISBURSEMENTS :                                                                      $12,826.85


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
